Fowlee, J.
I dissent, and feel constrained not only to record my dissent but to express briefly my reasons for it.
The note involved is in terms as follows:
$14,353. 190.
Platteville, Wis., Dec. 5th, 1916.
On or before Ten years with privilege of a Ten years extension by payees after date Mch. 1st, 1918, promise to pay to the order of Henry Nohns Fourteen Thousand Three Hundred Fifty-three Dollars, at the First National Bank of Platteville, Wis. Value received, with interest at 5 % per annum after Mch. 1st, 1918, until paid. Interest payable annually, and if not paid when due will draw interest at same rate as the principal. Privilege of paying $500 or more at any interest-paying date by giving 30 days’ notice.
No. ——. Due-. Charles Maughan.
Secured by real-estate mortgage. Belle Maughan.
The majority of the court holds that the provision of the note confers no privilege upon the payer of the note, but that such privilege as is expressed runs to the payee. To me it seems very plain that the language of the note means that the privilege of a ten years extension was granted to the payer of the note by the payee. The privilege to pay $500 or more at any interest-paying time clearly negatives the idea that the privilege of extension ran to the payee. The payer is the one to be benefited by an extension. The privilege involved therefore runs to him. The situation of the parties to the note shows that this was their intention. One farmer was selling his farm to another. The buyer wanted the privilege of extension of time of payment. The seller was willing to grant it to him. The seller was not thinking of the law applicable between indorser and indorsee of a promissory note to the effect that if the indorsee extends the time of payment of the note he relieves his indorser from liability as indorser. It takes a far stretch of imagination to believe that he knew the rule, to say nothing of assuming that he desired to make provision to avoid its application. *599And why should the seller desire to avoid the rule? Application of it would operate to relieve him from liability.
I see no force to the distinction the majority opinion makes between the words “privilege” and “right.” The two farmers originally involved were hardly equal to drawing lines so fine. But if one has a privilege, he has the right to exercise it as long as it exists. The privilege conferred by the note has never been withdrawn, and whoever acquired a privilege under the terms of the note may still exercise it. The word “privilege” is used in the provision of the note conferring the right to pay $500 principal at any interest-paying time. Assuredly the word “privilege” means right as there used. Is there reason for believing it was used in any different sense in the one place than in the other ?
The majority opinion says some weight must be given to the words “by the payees.” True. There was only one payee to begin with, Nohns. Use of the plural indicates that Nohns was not only bound to grant the extension, but who. ever might through transfer become payee or payees. The payer was granted the privilege as against anybody and everybody into whose hands the note might come.
The effect of the provision as interpreted by the court is that Maughan, the payer, would be allowed an extension of the note in ease of its sale by Nohns, the payee, if he, Nohns, and the purchaser from him and subsequent purchasers should all agree to the extension. But Maughan would get the extension in such case if nothing at all were said. The provision under such interpretation confers no right or privilege upon anybody. It is meaningless. It is nothing.
The majority opinion says that much more appropriate language could have been used to convey the meaning that the privilege of extension was granted to the payer. Maybe so; but it is equally true that much more appropriate language could have been used to convey the meaning given to the language by the court. To convey that meaning the idea *600should have been expressed thus: “The payee hereby agrees that the payer will be allowed a ten-year extension of this note at the due date if he wishes it in case the payee and all other parties to the note shall then agree to such extension.” All which, as above suggested, goes without saying. The payer would get an extension as of course if everybody in any way concerned should agree to give it to him. The judgment should be affirmed.